Per Curiam.
Appellee Deutsche Bank filed a complaint to foreclose on a mortgage. Appellant responded with an answer and eleven affirmative defenses, two of which were later stricken. The bank moved for summary judgment, addressing appellant's remaining affirmative defenses only by generally claiming they lacked factual and legal support and were not pled with specificity. The trial court granted the bank's motion. The bank has confessed error, stipulating that final summary judgment should be reversed. See Seale v. Regions Bank , 121 So.3d 649, 650 (Fla. 4th DCA 2013) ("[I]n mortgage foreclosure cases, summary judgment is precluded if affirmative defenses are not factually refuted or shown to be legally insufficient."). As such, we reverse and remand with instructions for the trial court to vacate the final judgment of foreclosure.
Reversed and remanded with instructions .
Gerber, C.J., Warner and Levine, JJ., concur.